946 F.2d 1564
292 U.S.App.D.C. 84
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Howard A. DANIEL, Appellant,v.UNITED STATES of America.
No. 90-5385.
United States Court of Appeals, District of Columbia Circuit.
June 12, 1991.Rehearing and Rehearing En Banc Denied July 30, 1991.

Before WALD, HARRY T. EDWARDS and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for appointment of counsel and/or the motion for remand, and the opposition thereto;  and the motion for summary affirmance, and the opposition thereto, it is


2
ORDERED that the request for appointment of counsel be denied.   Appointment of counsel in a civil action is exceptional and is wholly unwarranted when appellant has not demonstrated any likelihood of success on the merits.   See D.C. Circuit Handbook of Practice and Internal Procedures 29 (1987).   It is


3
FURTHER ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its memorandum and order filed September 10, 1990.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam );   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam ), cert. denied, 449 U.S. 994 (1980).   It is


4
FURTHER ORDERED that the motion for remand be denied.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.